DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 10-12 and 17-18 of U.S. Patent No. 11,107,255. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the current application are broader than the reference claims.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963). Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18 and 20 in the current application are broader than the reference claims 3-5, 10-12 and 17-18.
Below is a table indicating the corresponding relationship between claims 1-2, 4-6, 8-9, 11-13, 15-16, 18 and 20 of the current application and claims 3-5, 10-12 and 17-18 of U.S. Patent No. 11,107,255.
Current Application
U.S. Patent No. 11,107,255
1
3
2
3
4
4
5
5
6
3
8
10
9
10
11
11
12
12
13
10
15
17
16
17
18
18
20
17


To perform analysis required, claim 1 of the current application is compared to claim 3 of U.S. Patent No. 11,107,255. 
Claim 1: Current Application
Claim 3: U.S. Patent No. 11,107,255
A method comprising: 

causing display of a presentation of an environment within a graphical user interface at a client device, the presentation of the environment including a display of an object that comprises an attribute; 







determining a context associated with the client device; accessing a mesh model from among a plurality of mesh models based on the context; generating a texture map based on the attribute of the object displayed within the presentation of the environment; and 













causing display of Augmented-Reality (AR) content within the presentation of the environment based on the texture map and the mesh model.
A method comprising: 

causing display of a presentation of an environment within a graphical user interface at a client device, the presentation of the environment including a display of an object at a position within the environment; 

identifying the object responsive to the causing display of the presentation of the environment that includes the display of the object; 

accessing a texture map and a mesh-model associated with the object responsive to the identifying the object,
wherein the accessing the texture map associated with the object responsive to the identifying the object further comprises: accessing contextual data associated with the client device; and selecting the texture map based on the contextual data. 

the mesh-model comprising a base mesh at a first end of the mesh-model, a cap mesh at a second end of the mesh-model, and a repeatable segment located between the first end and the second end; generating interactive content based on the texture map and the mesh-model associated with the object; 

causing display of the interactive content within the presentation of the environment based on the position of the object within the environment; receiving an interaction input from the client device; and presenting a visualization of the interaction input within the presentation of the environment, the presenting the visualization of the interaction input including: causing display of the base mesh based on the position of the object within the environment; causing display of the cap mesh within the environment based on the interaction input; and applying the texture map to the repeatable segment located between the base mesh and the cap mesh; 

presenting a visualization of the interaction input within the presentation of the environment, the visualization of the interaction input based on at least the interactive content;


As shown above, the limitations in claim 1 of the current application are broader than the limitations as recited in claim 3 of U.S. Patent No. 11,107,255. Thus, this claim is properly subject to ODP rejection.
Similarly, ODP rejection can be shown for claims 2, 4-6, 8-9, 11-13, 15-16, 18 and 20 of the current application, as additional limitations in claims 2, 4-6, 8-9, 11-13, 15-16, 18 and 20 recite similar subject as claimed in the conflicting claims 3-5, 10-12 and 17-18 of U.S. Patent No. 11,107,255.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delamont (US 2020/0368616), and further in view of Godar et al. (US 2020/0221070, hereinafter Godar).
Regarding claim 1, Delamont teaches a method comprising: 
causing display of a presentation of an environment (real world view of the user) within a graphical user interface at a client device ([0065]: real-world objects and surfaces from the users real-world view captured using camera(s) 7L, 7R and displayed using users augmented reality display apparatus 1; [0121]: real world view of the user as seen through the display; [0134]: camera tracks real-world objects and surfaces using processes such as video tracking; claim 5: real world game objects are physical objects in the user’s real-world space for which their 3D renderings can be seen by the naked eye), the presentation of the environment including a display of an object (real-world objects) that comprises an attribute ([0065]: real-world objects and surfaces from the users real-world view captured using camera(s) 7L, 7R and displayed using users augmented reality display apparatus 1; [0135]: The system would target real-world objects using a motion model to define the objects positions in terms of its three dimensional Cartesian coordinates and orientation etc.; [0908]: keep track of movement, position, orientation, rotation and other attributes such as velocity of moving real-world objects; [1121]: Clients that are a physical object or device such as handheld IR weapon shall be registered by the game server as a real-world game object on the devices rendering module and/or games engine as well as on the game server 88 or host 89 rendering module 117 and/or games engine 124 in which for each real-world game object a virtual game object and 3D model of the object is maintained as an exact replica geometrically, with same physical attributes faces, vertices and services etc.); 
determining a context associated with the client device ([1772]: generating virtual objects and the formulating of the projectile of the IR Laser Beam based on the devices coordinates (x, y, z), orientation (p, r, y) and directional vector; [1791]: In the case of the images being augmented over the user’s real-world view via their micro-display 3, the same as the IR Shield Apparatus 90 transformations shall be applied also to the virtual game object or Line Rendering of the projected IR Laser Beam from the IR Proximity Mine apparatus 81, IR LEDs 21, based on the users head and eye tracking data by the rendering module 27 in which the object may be rotated or scale based on an individual users three dimensional Cartesian coordiantes, orientation and gaze direction into the virtual world relative to that of the world coordinates and projectile direction of the moving IR Laser Beam generated virtual game object; users head and eye tracking data and devices coordinates(x, y, z), orientation (p, r, y) and directional vector correspond to contextual data);

a mesh model (generated 3D models and mesh data/ IR Laser Beam generated virtual game object) from among a plurality of mesh models based on the context ([0099]: the system using the generated 3D models and mesh data is able to accurately render 3D holographic image and textures over the real-world visible from the users augmented reality display apparatus 1; [0110]: generating mesh data of the real-world physical surfaces and 3D models used to render textured surfaces and game objects over the user’s real-world view; [0128]: rendering module 117 shall invoke the rendering over the mesh, 3D models surfaces using its textured mappings and materials; [1772]: generating virtual objects and the formulating of the projectile of the IR Laser Beam based on the devices coordinates (x, y, z), orientation (p, r, y) and directional vector; [1791]: In the case of the images being augmented over the user’s real-world view via their micro-display 3, the same as the IR Shield Apparatus 90 transformations shall be applied also to the virtual game object or Line Rendering of the projected IR Laser Beam from the IR Proximity Mine apparatus 81, IR LEDs 21, based on the users head and eye tracking data by the rendering module 27 in which the object may be rotated or scale based on an individual users three dimensional Cartesian coordiantes, orientation and gaze direction into the virtual world relative to that of the world coordinates and projectile direction of the moving IR Laser Beam generated virtual game object); 
generating a texture map based on the attribute of the object displayed within the presentation of the environment ([2091]: Mapping the paired virtual game objects 3D model face ID, surface ID and the polygons of the its 3D mesh or wireframe and rendered 3D model to the corresponding correct real-world game objects surface display panel face based on its respective display ID, face or surface ID where in this process the generated and updated 3D rendered image may be broken down back into individual triangles, polygons and faces in which for every surface or face of the virtual 3D model a 2D image is generated containing the texture-map changes or other visual effect changes such as lighting, which is then mapped back to display ID or face/surface ID of a real-world game objects surface display panel faces, where corresponding fragmented 2D image is then loaded into the correct frame buffer for its corresponding real-world surface display panel face using a RGB array or an in-memory bitmap; claim 6: one or more clients in the form of real-world game objects which are physical tangible game objects in a new form of computer, comprising a number of processing units, sensor(s), IR receiver(s), IR sensor(s), an optional IR LED and IR Transmitter, a network interface and multiple surface display panel/screen faces in the form OLED, LCoS, LCD or a Graphene/Graphite flexible display and triangles, polygons or quads that form a mesh and a solid 3D object in the users real-world environment in which each real-world game object is configured to generate rendered texture-maps); and 
causing display of Augmented-Reality (AR) content within the presentation of the environment based on the texture map and the mesh model ([2091]: Mapping the paired virtual game objects 3D model face ID, surface ID and the polygons of the its 3D mesh or wireframe and rendered 3D model to the corresponding correct real-world game objects surface display panel face based on its respective display ID, face or surface ID where in this process the generated and updated 3D rendered image may be broken down back into individual triangles, polygons and faces in which for every surface or face of the virtual 3D model a 2D image is generated containing the texture-map changes or other visual effect changes such as lighting, which is then mapped back to display ID or face/surface ID of a real-world game objects surface display panel faces, where corresponding fragmented 2D image is then loaded into the correct frame buffer for its corresponding real-world surface display panel face using a RGB array or an in-memory bitmap; claim 5: virtual images of virtual game objects may be displayed directly via a real-world game object surface display panel/screen faces seen by the naked see or via use of external projectors using 3D projection mappings which may also be seen by the naked eye or alternatively may be displayed via a user’s augmented reality display apparatus; claim 6: one or more clients in the form of real-world game objects which are physical tangible game objects in a new form of computer, comprising a number of processing units, sensor(s), IR receiver(s), IR sensor(s), an optional IR LED and IR Transmitter, a network interface and multiple surface display panel/screen faces in the form OLED, LCoS, LCD or a Graphene/Graphite flexible display and triangles, polygons or quads that form a mesh and a solid 3D object in the users real-world environment in which each real-world game object is configured to generate rendered texture-maps  and overlay the generated texture-maps on its surface display panel/screen faces which form a fully rendered 3D game object which can be seen by the naked eye and physically interacted with in the users real-world environment; one or more clients in the form of a wearable augmented reality (“AR”) head-mounted display apparatus configurable to generate mesh data of a user's real-world space using external facing cameras and spatial mapping; and to display augmented virtual images of rendered game scenes and virtual games objects including the virtual game objects and line renderings or rays of moving IR Beams or IR Laser beams together with decal and diffuse lighting effects resulting from a hit detected computational or via an IR Sensor, over a user's real-world space and FOV via a micro-display panel that maybe a form of TOLED, LCoS or LCD, using generated mesh data where the displayed virtual image appears present in the users real-world space and maybe a form of two differing offset 2D stereoscopic images, a hologram or holographic image).
Delamont does not explicitly teach accessing a mesh object from a plurality of mesh models.
Godar teaches accessing a mesh object from a plurality of mesh models ([0042]: identifying elements in the scene, such as different objects and environmental features, and retrieving the corresponding mesh and texture data from an information source such as a local storage device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Godar’s knowledge of retrieving mesh data corresponding to the identified objects and modify the system of Delamont because such a system can generate mesh data for objects in the virtual scene that are occluded or other not visible in the one or more viewpoints within the virtual scene that can be advantageously used when the objects would become visible based on only small movements of the viewpoint by the viewer ([0042]).
Regarding claim 2, Delamont teaches identifying the object based on the display of the object ([0134]: Object recognition techniques may be combine with this to identify objects in which the observer module may generate an object ID and assign an object classification to the identified object such classifying the object as being identified as a “Chair”).
Regarding claim 6, Delamont teaches receiving an input that comprises an input attribute (the user’s movement corresponds to input attribute; [0857]: the physical gesture signal is detected from the movement and orientation of the user’s physical movements of the real world game object/device which may be used in conjunction with the detection of the physical movement resulting in a collision based on sensor inputs captured by the client module of the device. For example, a user could use their real-world game object to physically ram, hit or run at a virtual game object or virtual AI character where this form of the physical input maybe detectable based on the users hand orientation (p,r,y), and the resulting orientation of the hand held real-world game object together with other physics data such as the rate of acceleration in which the user is moving or has made their hand movements; [0858]: a user throwing an IR Proximity Mine Apparatus 91; [1666]: a virtual game object can be thrown at or a virtual character 105 can run an IR Shield Apparatus 90 causing it to shake, or can fire of virtual weapon can cause the IR Shield Apparatus 90 to shake where the collision manager detects a collision based on the world coordinates and model coordinate intersecting); and 
displaying the AR content based on the input attribute of the input ([0858]: upon a user throwing an IR Proximity Mine Apparatus 91, the game server 88 or host 89 or the devices local client 221 is able to detect if the thrown object has intersected with another real-world object, game object, user and/or real-world AI character 91 or a virtual game object or virtual AI character which may serve in itself as an input upon the detection of a collision, where the input is then triggered as a result of the IR Laser beams projecting from the IR Proximity Mine Apparatus 91 resulting from the sensors detection motion; [0952]: invoke the display of the second augmented virtual image in which the user shall see through their micro-display 3, a visual representation of the hit on the exact coordinate (x, y, z) and collision position of where the virtual game object or AI character was hit; [1666]: a virtual game object can be thrown at or a virtual character 105 can run an IR Shield Apparatus 90 causing it to shake, or can fire of virtual weapon can cause the IR Shield Apparatus 90 to shake where the collision manager detects a collision based on the world coordinates and model coordinate intersecting; [1756]: a virtual shield is the reverse of a hit box; [2201]: display game scenes with decal/diffuse lighting at the determined point of collision (contact points) for where an IR or Laser beam virtual game object and line rendering or ray intersected with another object that may be another user, real-world game object or virtual game object; [2202]: Rendering of game scenes and applying of decal/diffuse lighting effects to the created virtual game object by rendering module and/or games engine in which decal effects may be displayed over existing texture-maps or materials of objects or new texture maps and materials may be created with decal effects and diffuse lighting effect).
Regarding claim 7, Delamont teaches the input attribute includes a directional component ([0096]: The system may use matrixes in the form of six dimensional matrixes to represent the users head position and orientation in 3D space relative to other virtual game objects. This allows the user to move around freely in either direction or to change their orientation, where the three-dimensional Cartesian coordinates X, Y and Z represent the head position of the user in three dimensional space and (P, R, Y) represent the users head orientation in terms of their pitch, roll and yaw on a three-dimensional axes; [0145]: The accelerometer may be used in conjunction with the gyroscope sensor to calculated the rate in a change in the tilt or velocity of change in angle direction in which the users head is tilting, which may be used for example in the applying of transformations to virtual game objects that are augmented, in which virtual game objects may be rotated relative to the users changes in their head orientation in real-time in which the transformation operations are performed by the rendering module 27 with the GPU in corresponding to the changing angle of tilt).
Claims 8-9, 13-16 and 20 are similar in scope to claims 1-2 and 6-7 and therefore the examiner provides similar rationale to reject these claims. Moreover, Delamont teaches a system comprising a memory (fig. 1B element 18) and at least one hardware processor coupled to the memory (fig. 1B element 11) and comprising instructions that causes the system to perform operations ([0109]); and further teaches a non-transitory machine readable storage medium ([0111]).


Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delamont, in view of Godar, and further in view of Barnett et al. (US 2018/0190032, hereinafter Barnett).
Regarding claim 3, Delamont teaches to identify the object based on the attribute of the object ([0134]: Object recognition techniques may be combine with this to identify objects in which the observer module may generate an object ID and assign an object classification to the identified object such classifying the object as being identified as a “Chair”; [0544]: These detailed features of using 3D audio effects to target targets or to identify the position and shape of an object or target using the detailed perceptual based 3D sound locational technologies and techniques could be supported in a variety of ways; [1206]: During the rendering process the system uses identifies based on the head tracking and location data, the user's three dimensional cartesian coordinates and the user's orientation in terms of the pitch, roll and yaw expressed as (P,R,Y) of their augmented reality (“AR”) display apparatus 1, the position and orientation of the users field of view relative to the real-world the objects and surfaces position and orientation in three dimensional space. The positioning of surface texture mappings on virtual game objects for a scene are then adjusted according during the transformation process in which the game objects may be scaled or rotated for example).
The combination of Delamont and Godar do not explicitly teach accessing location data that identifies a location of the client device; and identifying the object based on at least the location of the client device.
Barnett teaches accessing location data that identifies a location of the client
device ([0047]: User location information can be obtained in a variety of ways, including, for example, GPS information for a user’s mobile device, Bluetooth beacons, near-field communication devices, and/or other devices that can communicate with a user’s mobile device to determine user location based on proximity, and the like); and identifying the object based on at least the location of the client device ([0044]: One or more machine learning models can be trained to identify objects depicted in a user’s camera view. User location information can be utilized to assist in determining what objects are being depicted in a user’s camera view; claim 3: receiving user location information associated with the user device, wherein one or more objects depicted in the camera view are identified based on the user location informaiton). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Barnett’s knowledge of identifying objects based on the location of the device and modify the system of Delamont and Godar because location information associated with a capturing user can be used to narrow a corpus of objects potentially depicted the user’s view by eliminating certain objects from consideration and thereby facilitating efficient and timely automated object recognition ([0047]).
Claims 10 and 17 are similar in scope to claim 3, and therefore the examiner provides similar rationale to reject these claims.


Claims 4-5, 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delamont, in view of Godar, and further in view of Liu et al. (US 2013/0044128, hereinafter Liu).
Regarding claim 4, the combination of Delamont and Godar do not explicitly teach the context is based on user profile data associated with the client device.
Liu teaches the context is based on user profile data associated with the client device ([0041]: a personal context of the user may affect the appearance of content in the user interface … A personal context of the user may be derived in part based on user profile data such as one’s favorite color, favorite foods, state of being, and schedule data. Some factors like an activity of a user and time of day are factors upon which both a personal context and social context may be based; [0090]: user profile databases; [0093]: another application provides additional data for determining a social context or a personal context or both based on data received from and sent to executing applications of a processor based system 461 … user profile data; [0094]: computing system 12 includes a user profile database 460N which may aggregate data from user profiled data stored on the different user computer systems 8, 461 of the user). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Liu’s knowledge of selecting textures based on context and modify the system of Delamont and Godar because such a system ensures that appearance characteristics of virtual objects are selected so the virtual objects blend or integrate with the real world view of the user ([0039]), and thereby reducing distraction for the user interacting with the UI caused by out-of-context images ([0001]).
Regarding claim 5, the combination of Delamont and Godar do not explicitly teach the context associated with the client device is based on temporal data.
Liu teaches the context associated with the client device is based on temporal data ([0040]: the appearance of the representation of the content in the user interface may also be changed based on the social context … A physical location of the user, electronically identified relationships with other people, time of day, and an activity of the user are examples of factors defining the user’s social context; [0041]: a personal context of the user may affect the appearance of content in the user interface … A personal context of the user may be derived in part based on user profile data such as one’s favorite color, favorite foods, state of being, and schedule data. Some factors like an activity of a user and time of day are factors upon which both a personal context and social context may be based; time of day corresponds to temporal data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Liu’s knowledge of selecting textures based on context and modify the system of Delamont and Godar because such a system ensures that appearance characteristics of virtual objects are selected so the virtual objects blend or integrate with the real world view of the user ([0039]), and thereby reducing distraction for the user interacting with the UI caused by out-of-context images ([0001]).
Claims 11-12 and 18-19 are similar in scope to claims 4-5, and therefore the examiner provides similar rationale to reject these claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/           Primary Examiner, Art Unit 2612